89 F.3d 842
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Elroy WABASHA, Appellant,v.Joe CLASS, Warden, South Dakota State Penitentiary, Appellee.
No. 95-3454.
United States Court of Appeals, Eighth Circuit.
Submitted May 1, 1996.Decided May 3, 1996.

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Elroy Wabasha, a South Dakota prisoner, pleaded guilty to first-degree robbery, and was sentenced to fifteen years of imprisonment.   The South Dakota Supreme Court affirmed the denial of his application for postconviction relief.  Wabasha v. Leapley, 492 N.W.2d 610 (S.D.1992).   Wabasha then filed a 28 U.S.C. § 2254 (1994) petition for writ of habeas corpus in the District Court.1  The District Court denied the petition without an evidentiary hearing, and Wabasha appeals.


2
After careful review of the record before us and the parties' briefs, we conclude the District Court correctly denied Wabasha's petition.   Accordingly, we affirm.   See 8th Cir.  R. 47B.



1
 The Honorable Lawrence L. Piersol, United States District Judge for the District of South Dakota